UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1179



JAMES L. MELVIN,

                                                Plaintiff - Appellant,

          versus


ANTHONY J. PRINCIPI, SECRETARY OF VETERANS
AFFAIRS,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-03-968-5)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Melvin, Appellant Pro Se. David J. Cortes, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James   L.   Melvin       appeals   the   district       court’s   order

denying   relief   in   his    civil    action   alleging       a    breach   of   a

settlement agreement.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Melvin v. Principi, Sec. of Veterans

Affairs, No. CA-03-968-5 (E.D.N.C. Dec. 2, 2004). We dispense with

oral   argument    because     the    facts    and   legal   contentions        are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




                                      - 2 -